      Case 1:18-cv-04476-LJL-SLC Document 184 Filed 09/24/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
LOCAL 3621, EMS OFFICERS UNION, DC-37, AFSCME,
AFL-CIO, et al.,

                              Plaintiffs,
                                                          CIVIL ACTION NO.: 18 Civ. 4476 (LJL) (SLC)
       against
                                                                            ORDER
THE CITY OF NEW YORK, et al.,

                              Defendants.


SARAH L. CAVE, United States Magistrate Judge.

       The Court resolved telephonically a discovery dispute that arose during a deposition,

relating to questions posed to the deponent about his recollection of the materials he received

and reviewed in preparation for the deposition. When the deponent could not remember details

pertaining to such documents, Plaintiffs’ counsel requested that he search his email for those

documents to refresh his recollection, and Defendants’ counsel objected.

       The Court ordered that Plaintiffs’ counsel could ask what materials the deponent

reviewed in preparation for the deposition and could ask the deponent whether exhibits he is

shown during the deposition were documents he reviewed in preparation for his deposition, but

the deponent was not required to search his email. The Court granted Plaintiff leave to renew

the objection by Letter-Motion. The Court’s full ruling is reflected in the transcript of the call

made by the deposition court reporter.
     Case 1:18-cv-04476-LJL-SLC Document 184 Filed 09/24/20 Page 2 of 2




Dated:     New York, New York
           September 24, 2020

                                         SO ORDERED



                                         _________________________
                                         SARAH L. CAVE
                                         United States Magistrate Judge




                                     2
